Order entered May 17, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01459-CR

                                 KAYLON OLIVER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-28089-J

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders
brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Valencia Bush to
provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.
Bush to provide this Court, within THIRTY DAYS of the date of this order, with written
verification that the record has been sent to appellant.
       Appellant’s pro se response is due by AUGUST 1, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3, and to Valencia Bush.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Kaylon Oliver,
TDCJ No. 1816920, Lindsey State Jail, 1620 F.M. 3344, Jacksboro, Texas 75458.


                                                        /s/   DAVID EVANS
                                                              JUSTICE